Citation Nr: 1423585	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-22 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a respiratory condition to include difficulty breathing and chronic dyspnea.


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Providence, Rhode Island Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board has reviewed the Veteran's electronic record prior to rendering a decision in this case. 


FINDING OF FACT

1.  The Veteran's respiratory symptom to include difficulty breathing and chronic dyspnea is already being compensated as part of his 30 percent rating for his heart disability.

2.  No other respiratory disability is shown to be present separate from this heart disability.


CONCLUSION OF LAW

The requirements for service connection for a breathing disability to include difficulty breathing and chronic dyspnea have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.14 (2013).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist and Duty to Notify

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 
19 Vet. App. 473, 486 (2006). 

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the instant case, notice was provided to the Veteran in June 2010, prior to the adjudication of his claim in August 2010.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  The RO associated the Veteran's service treatment records, properly identified private treatment records and VA treatment records with the claims file.  

A. Duty to Assist: Records from Harvard Health

Regarding the private records from "Harvard Health," the Board notes that these records were not obtained.  Nonetheless, VA has met its duty to assist.  It is acknowledged that the Veteran first mentioned "Harvard Health" records in June 2010 formal application for benefits, which did not contain an address.  The Veteran again identified records from Harvard Health in a November 2011 "Authorization and Consent to Release Information," wherein, he also contends VA should prove that he did not have his breathing problem in service.
Importantly, this response did not list the address of "Harvard Health."  VA in an attempted to obtain this address dispatched a letter in a January 2012 to the Veteran.  The Veteran responded by telephone in January 2012 and stated that he did not know the address for Harvard Health. 

While VA has a duty to assist, the Veteran ultimately "must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Veteran is reminded The United States Court of Appeals for Veterans Claims (Court) has held in Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) that VA's duty to assist "is not always a one-way street," and that if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have Here, the Board finds that VA has taken the necessary reasonable efforts to obtain the Veteran's records from "Harvard Health."  See 38 C.F.R. § 3.159 (2013).
B. Duty to Assist: No Medical Examination Warranted

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) .  The third factor has a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA has not provided a medical examination or obtained a medical opinion with regard to this claim.  The evidence does not establish that the Veteran has a current disability or recurrent symptoms which he is not already being compensated for by VA.  The Veteran has complained of troubling breathing which a February 2010 treatment note described as chronic dyspnea after reviewing past pulmonary function tests and chest x-rays.  Later, in a February 2012 VA examination the Veteran's dyspnea was attributed to his ischemic heart disease, which the RO service connected in June 2012.  As this symptom is the only complaint that the Veteran has reported and there is no medical evidence or other recurrent symptoms reported, the Board finds that an examination is not warranted.

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, such as Agent Orange, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. 
§ 3.307. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Merits

The Veteran contends in his April 2010 informal claim that his shortness of breath is associated with his exposure to Agent Orange.  

As stated above, a February 2010 treatment note characterized the Veteran's breathing problems as chronic dyspnea after reviewing past pulmonary function tests and chest x-rays.  This dyspnea was attributed to the Veteran's ischemic heart disease in a February 2012 VA examination of the Veteran's heart disabilities.  

The Board acknowledges that the Veteran first filed a formal claim for breathing difficulty in June 2010.  He subsequently filed a service connection claim for a heart disability which the RO service connected and rated at 30 percent in a June 2012 rating decision.

Under the heart disability diagnostic code the 30 percent rating criteria is warranted when a "workload of greater than 5 METs but not greater than 7 Mets results in dyspnea fatigue..."  See Schedule for Rating Disabilities 38 C.F.R. § 4.104, Diagnostic Codes 7017 (2013).  (Emphasis added).  Thus, the Veteran is already receiving compensation from VA for this complained of symptom in his 30 percent rating for a heart disability.

In order for VA to service connected a disability the Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  See Holton, supra.

In applying the first prong of this test, the Board notes that that the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  In this case, the Veteran's recurrent symptom of breathing difficulty characterized as dyspnea is addressed in his rating criteria for his 30 percent rating and thus cannot be service connected independent of that evaluation.  Therefore, the Board finds the Veteran failed the first prong of the three prong test as he does not have an independent disability which can be service connected.  


ORDER

Service connection for a breathing condition to include dyspnea is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


